Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 10/07/2019.  Claims 1-22 are presented for examination and based on current examiner’s amendment claims 1-11 and 13-22, renumbered as 1-21 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/07/2019, 12/20/2019, and on 07/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Peter Zura (Reg. No. 48,196).


Abstract:
          Replace the abstract with the following abstract:

A high-voltage system including a high-voltage battery and a DC/DC converter, the high-voltage system having two different galvanically connected voltage levels with enabled DC/DC converters. A first measuring device detects the voltage of the high-voltage battery and a second measuring device detects the voltage at the output of the DC/DC converter.  An insulation resistance measuring device may be configured  to carry out insulation resistance measurements only when the DC/DC converter is disabled.  A third measuring device may detect a voltage between a positive high voltage line and the ground and a fourth measuring device and a voltage between a negative high-voltage line and the ground.  An insulation monitoring device may monitor the insulation resistances from data of the first to fourth measuring device at least when the DC/DC converter is enabled.	

Claims: 
Replace previous claims with the following claims:

1.       A high-voltage system comprising:
a high-voltage battery and a DC/DC converter that are configured to operate with two different galvanically connected voltage levels;
a first measuring device for detecting a voltage of the high-voltage battery;
a second measuring device for detecting a voltage at an output of the DC/DC converter;
an insulation resistance measuring device  configured to measure insulation resistances only when the DC/DC converter is disabled;
a third measuring device for detecting a voltage between a positive high-voltage line and a ground; 
a fourth measuring device for detecting a voltage between a negative high-voltage line and the ground; and

wherein an insulation resistance between the positive high-voltage line and the ground, and an insulation resistance between the negative high-voltage line and the ground are balanced by discrete balancing resistors.	

2. 	The high-voltage system according to claim 1, wherein the insulation resistance between the positive high-voltage line and the ground and the insulation resistance between the negative high-voltage line and the ground are identical.

3. 	The high-voltage system according to claim 1, wherein the DC/DC converter comprises a step-up converter.

4. 	The high-voltage system according to claim 1, wherein an inverter and an electric machine are connected to the output of the DC/DC converter, the insulation monitoring device being configured to detect insulation faults of the electric machine as a result of AC voltage components in the data of the third and/or fourth measuring device.

5. 	The high-voltage system according to claim 1, wherein the insulation monitoring device is configured to detect insulation faults of the positive and negative high-voltage lines between the high voltage battery and the DC/DC converter by the voltage of the fourth or third measuring device being zero and the voltage of the third or fourth measuring device being equal to the voltage of the first measuring device.

6. 	The high-voltage system according to claim 1, wherein the insulation monitoring device is configured to detect insulation faults between the negative high-voltage line of the DC/DC converter and the ground so that the voltage of the fourth measuring device is zero and the voltage of the first measuring device and the third measuring device are the same.

7. 	The high-voltage system according to claim 1, wherein the insulation monitoring device is configured to detect insulation faults between the positive high-voltage line of the DC/DC converter and the ground so the voltage of the fourth measuring device is equal to the voltage of the second measuring device and the voltage of the third measuring device is equal to the difference between the voltages of the first measuring device and the fourth measuring device.

8. 	The high-voltage system according to claim 1, wherein the insulation monitoring device is configured to detect insulation faults between the positive high-voltage line of the DC/DC converter and the ground by the voltage of the fourth measuring device being greater than the sum of the first measuring device and a threshold value and the voltage of the third measuring device being negative.

9. 	The high-voltage system according to claim 1, wherein the  DC/DC converter is configured to be disabled in the event of a detected insulation fault.

10. 	     A method for monitoring insulation faults in a high-voltage system, the high-voltage system having a high-voltage battery and a DC/DC converter that are configured to operate with two different galvanically connected voltage levels, the method comprising:
detecting, at a first measuring device, a voltage of the high-voltage battery;
detecting, at a second measuring device, a voltage at an output of the DC/DC converter;
measuring insulation resistances only when the DC/DC converter is disabled;
detecting at a third measuring device a voltage between a positive high-voltage line and a ground;
detecting at a fourth measuring device a voltage between a negative high-voltage line and the ground; 
monitoring the insulation resistances from data of the first to fourth measuring devices at least when the DC/DC converter is enabled; and
balancing an insulation resistance between the positive high-voltage line and the ground, and an insulation resistance between the negative high-voltage line and the ground by discrete balancing resistors.

11.       A high-voltage system comprising:
a high-voltage battery;
a DC/DC converter in electrical communication with the high-voltage battery, the DC/DC converter having an enabled state and a disabled state;
first and second galvanic isolators electrically positioned between the high-voltage battery and the DC/DC converter;
a positive high-voltage line in electrical communication from the high-voltage battery and through the DC/DC converter, the positive high-voltage line having first and second portions, the second portion extending through the DC/DC converter, at least part of the second portion having a voltage different than the first portion when the DC/DC converter is enabled, the positive high voltage line having an electrical insulation;
a negative high-voltage line in electrical communication from the high-voltage battery and through the DC/DC converter, the negative high-voltage line having first and second portions, the second portion extending through the DC/DC converter, the negative high-voltage line having an electrical insulation;
an insulation resistance measuring device configured to measure insulation resistances only when the DC/DC converter is disabled;
first, second, third, and fourth voltage sensors, the first voltage sensor configured to measure a first voltage corresponding to a voltage of the high-voltage battery, the second voltage sensor configured to measure a second voltage corresponding to an output of the DC/DC converter, the third voltage sensor configured to measure a third voltage corresponding to the first portion of the positive high-voltage line and a ground, and the fourth voltage sensor configured to measure a fourth voltage corresponding to a voltage between the negative high-voltage line and the ground; and
an insulation monitor configured to receive input from the first, second, third, and fourth voltage sensors, the insulation monitor monitoring insulation resistances of the positive and negative high-voltage lines at least when the DC/DC converter is enabled.

12. (Canceled).

13. The high-voltage system of claim 11 wherein the DC/DC converter comprises a step-up converter.

14. 	The high-voltage system of claim 11 wherein an insulation resistance between the positive high-voltage line and the ground substantially equals an insulation resistance between the negative high-voltage line and the ground.

15. 	The high-voltage system of claim 14 further comprising at least one balancing resistor between at least one of the positive and/or negative high-voltage lines and the ground, the at least one balancing resistor balancing the insulation resistance of the positive high-voltage line and the insulation resistance of the negative high-voltage line.

16. 	The high-voltage system of claim 11 wherein the insulation monitor is configured to determine a fault in the electrical insulation along the first portion of the negative high-voltage line when the fourth voltage approaches zero and the third voltage is substantially equal to the first voltage.

17. 	The high-voltage system of claim 16 wherein the insulation monitor is further configured to determine a fault in the electrical insulation along the second portion of the negative high-voltage line when the fourth voltage approaches zero and the third voltage is substantially equal to the first voltage.

18. 	The high-voltage system of claim 11 wherein the insulation monitor is configured to determine a fault in the electrical insulation along the first portion of the positive high-voltage line when the third voltage approaches zero and the fourth voltage substantially equals the first voltage.

19. 	The high-voltage system of claim 11 wherein the insulation monitor is configured to determine a fault in the electrical insulation along the second portion of the positive high-voltage line when the fourth voltage is substantially equal to the second voltage and the third voltage is substantially equal to the first voltage minus the fourth voltage.

20. 	The high-voltage system of claim 11 wherein the insulation monitor is configured to determine a fault in the electrical insulation along the negative high-voltage line when (i) the fourth voltage is less than half the first voltage minus a threshold value, (ii) the third voltage is less than half the first voltage plus the threshold value, and (iii) the third voltage is greater than or equal to zero.

21. 	The high-voltage system of claim 11 wherein the insulation monitor is configured to determine a fault in the electrical insulation along the first portion of the positive high-voltage line when (i) the third voltage is less than half the first voltage minus a threshold value, (ii) the fourth voltage is less than half the first voltage plus the threshold value, and (iii) the fourth voltage is greater than or equal to zero.

22. 	The high-voltage system of claim 11 wherein the insulation monitor is configured to determine a fault in the electrical insulation along the second portion of the positive high-voltage line when the fourth voltage is greater than the first voltage plus a threshold value and the third voltage is negative.


Reasons for allowance
5.	Claims 1-11 and 13-22, renumbered as 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-9; prior art fails to disclose or suggest “A high-voltage system comprising: a high-voltage battery and a DC/DC converter that are configured to operate with two different galvanically connected voltage levels; a first measuring device for detecting a voltage of the high-voltage battery; a second measuring device for detecting a voltage at an output of the DC/DC converter; an insulation resistance measuring device  configured to measure insulation resistances only when the DC/DC converter is disabled; a third measuring device for detecting a voltage between a positive high-voltage line and a ground; a fourth measuring device for detecting a voltage between a negative high-voltage line and the ground; and an insulation monitoring device configured to monitor the insulation resistances from data of the first to the fourth measuring devices at least when the DC/DC converter is enabled, wherein an insulation resistance between the positive high-voltage line and the ground, and an insulation resistance between the negative high-voltage line and the ground are balanced by discrete balancing resistors”. As recited in claims 1-9.

Claim 10; prior art fails to disclose or suggest “A method for monitoring insulation faults in a high-voltage system, the high-voltage system having a high-voltage battery and a DC/DC converter that are configured to operate with two different galvanically connected voltage levels, the method comprising: detecting, at a first measuring device, a voltage of the high-voltage battery; detecting, at a second measuring device, a voltage at an output of the DC/DC converter; measuring insulation resistances only when the DC/DC converter is disabled; detecting at a third measuring device a voltage between a positive high-voltage line and a ground; detecting at a fourth measuring device a voltage between a negative high-voltage line and the ground; monitoring the insulation resistances from data of the first to fourth measuring devices at least when the DC/DC converter is enabled; and balancing an insulation resistance between the positive high-voltage line and the ground, and an insulation resistance between the negative high-voltage line and the ground by discrete balancing resistors”. As recited in claim 10.

Claims 11 and 13-22, renumbered as 11-21; prior art fails to disclose or suggest “A high-voltage system comprising: a high-voltage battery; a DC/DC converter in electrical communication with the high-voltage battery, the DC/DC converter having an enabled state and a disabled state; first and second galvanic isolators electrically positioned between the high-voltage battery and the DC/DC converter; a positive high-voltage line in electrical communication from the high-voltage battery and through the DC/DC converter, the positive high-voltage line having first and second portions, the second portion extending through the DC/DC converter, at least part of the second portion having a voltage different than the first portion when the DC/DC converter is enabled, the positive high voltage line having an electrical insulation; a negative high-voltage line in electrical communication from the high-voltage battery and through the DC/DC converter, the negative high-voltage line having first and second portions, the second portion extending through the DC/DC converter, the negative high-voltage line having an electrical insulation; an insulation resistance measuring device configured to measure insulation resistances only when the DC/DC converter is disabled; first, second, third, and fourth voltage sensors, the first voltage sensor configured to measure a first voltage corresponding to a voltage of the high-voltage battery, the second voltage sensor configured to measure a second voltage corresponding to an output of the DC/DC converter, the third voltage sensor configured to measure a third voltage corresponding to the first portion of the positive high-voltage line and a ground, and the fourth voltage sensor configured to measure a fourth voltage corresponding to a voltage between the negative high-voltage line and the ground; and an insulation monitor configured to receive input from the first, second, third, and fourth voltage sensors, the insulation monitor monitoring insulation resistances of the positive and negative high-voltage lines at least when the DC/DC converter is enabled”. As recited in claims 11 and 13-22, renumbered as 11-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839